NO,   600516-A

                                 ARTHUR JOSEPH ALVAREZ                          RECEIVED IN
                                 tdc'-id6 fass^i""'                   COURT OF CRIMINAL APPEALS
                                 HUGHES       UNIT
                                 RT.    2     BOX    4400
                                 Gatesville, Texas 76597                        ncp ]q Qjj',/

To:   Deanna       Williams,     Clerk
      Court of Criminal Appeals of Texas
      P.O. Box  1230B  Capital Station                                     Deana Williamson, Clerk
      Austin, Texas         7B711                               Re:    Court
                                                                          irt   Order to
                                                                                      to
                                                                          •render
                                                                       surrender     Attorney
                                                                        Emily Detato affidavit
      Chris Daniel,        Clerk of the Court
      Criminal       Post-Trial        Section       of
      Harris County, District Clerks Office
      1201   Franklin,      3rd Floor
      Houston, Texas           77002                           Date:     December 14, 2017

       Tr.   Ct.    No.   600516-A
      UR-87,223-02                              ,

               DEAR CLERK    ,

                                   the state having considered the Applicant's,

Arthur Alvarez, application for writ of habeas corpus in the above captioned

cause, designated issue of Ineffective Assistance of Counsel needed to be

resolved, pursuant to 11.07 § 3 (d).

EMILY DETOTO (attorney) Idas ORDERED to filed affidavit summarizing the actions

taken to represent Applicant with the Criminal Post-Trial Section of Harris

County District Clerk's Office, WITHIN 30 DAYS of signing of State's Order,

September 2017.       Upon receiving (attorney) EMILY DETDTD affidavit the CLERK OF

THE COURT was ORDERED to send a copy of said affidavit to Applicant Arthur

Alvarez and counsel for the State, Beanna Schartz.

      To this date 12/14/17 applicant has NOT received the above mentioned

affidavit filed by attorney EMILY DETOTO.

Applicant, Mr. Alvarez, PLEADS to the Clerk of the Court to surrender a copy

of the above mentioned affidavit as'uas ORDERED by the Court.

Further delay will impede Applicant's attempts to properly & adequately

challenge his conviction & sentence.

                                             Respecfully Submitted,_
AA/File                                                                Arthur Jaesph Alvarez, pro se